                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-9851-GW(KSx)                                            Date      January 9, 2019
 Title             Carmen John Perri v. Mariscos Los Arcos, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - ORDER SETTING SCHEDULING CONFERENCE


The Court sets a Scheduling Conference for February 21, 2019 at 8:30 a.m. Counsel are reminded of
their obligations to disclose information, confer on a discovery plan, and report to the Court, as required
by F.R.C.P. 26 and the Local Rules of this Court. Trial counsel are ordered to be present. A Joint 26(f)
Report shall be filed with the Court no later than January 31, 2019. See Local Rule 26-1.

Plaintiff(s) is directed to give notice of the scheduling conference immediately to each party that makes
an initial appearance in the action after this date.




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
